Exhibit 10.3

THE SCOTTS MIRACLE-GRO COMPANY
LONG-TERM INCENTIVE PLAN
(As Amended And Restated January 17, 2013)


DEFERRED STOCK UNIT AWARD AGREEMENT
FOR NONEMPLOYEE DIRECTORS
(WITH RELATED DIVIDEND EQUIVALENTS)


DEFERRED STOCK UNITS GRANTED TO
[Director’s Name] ON [Grant Date]


This Award Agreement describes the type of Award that you have been granted and
the terms and conditions of your Award.


1.    DESCRIPTION OF YOUR DEFERRED STOCK UNITS. You have been granted [insert
Number] deferred stock units (“DSUs”) and an equal number of related dividend
equivalents. The “Grant Date” of your Award is [Grant Date]. Each whole DSU
represents the right to receive one full Share at the time and in the manner
described in this Award Agreement. Each dividend equivalent represents the right
to receive additional DSUs (determined in accordance with Section 5) in respect
of the dividends that are declared and paid during the period beginning on the
Grant Date and ending on the Settlement Date (as described in Section 4(a)) with
respect to the Share represented by the related DSU. To accept this Award
Agreement, you must return a signed copy of this Award Agreement no later than
[Date 30 Days After Grant Date], to [Third Party Administrator] (the “Third
Party Administrator”) as follows:


[Third Party Administrator]
Attention: [TPA Contact’s Name]
[TPA Contact’s Address]
[TPA Telephone Number]


2.
INCORPORATION OF PLAN AND DEFINITIONS.



(a)
This Award Agreement and your DSUs are granted pursuant to and in accordance
with the terms of The Scotts Miracle-Gro Company Long-Term Incentive Plan as
amended and restated January 17, 2013 (the “Plan”). All provisions of the Plan
are incorporated herein by reference, and your DSUs are subject to the terms of
the Plan and this Award Agreement. To the extent there is a conflict between
this Award Agreement and the Plan, the Plan will govern.



(b)
Capitalized terms that are not defined in this Award Agreement have the same
meanings as in the Plan.



3.
VESTING. The DSUs described in this Award Agreement will vest as follows:







--------------------------------------------------------------------------------



(a)
General Vesting. If your Board services continue from the Grant Date until the
third anniversary of the Grant Date, in this case [Vesting Date] (the “Vesting
Date”), your DSUs described in this Award Agreement will become 100% vested on
the Vesting Date, including any DSUs received pursuant to Section 5 on or prior
to the Vesting Date. Any DSUs received pursuant to Section 5 following the
Vesting Date will be 100% vested on the date they are credited to you; or



(b)
Accelerated Vesting. Under the following circumstances, your DSUs described in
this Award Agreement will vest earlier than the Vesting Date:



(i)
If you Terminate because of your death or because you become Disabled (as
defined below), all of your DSUs will become 100% vested as of the date of such
event. For purposes of this Award Agreement, “Disabled” means that you have been
determined to be totally disabled by the Social Security Administration; or



(ii)
If you Terminate for a reason other than Cause after completing at least five
full years of continuous service and are at least age 50, all DSUs will become
100% vested as of the date of such event.



4.    SETTLEMENT.
(a)
Subject to the terms of the Plan and this Award Agreement, your vested DSUs
shall ordinarily be settled in a lump sum as soon as administratively
practicable, but no later than 90 days following the earliest date to occur of:
(i) your Termination; or (ii) the third anniversary of the Grant Date (the
“Settlement Date”). Your whole DSUs shall be settled in full Shares, and any
fractional DSU shall be settled in cash, determined based upon the Fair Market
Value of a Share on the Settlement Date.

(b)
Except as provided in Section 5 below, you will have none of the rights of a
shareholder with respect to Shares underlying the DSUs unless and until you
become the record holder of such Shares.

(c)
Normally, your DSUs will vest and be settled only under the circumstances
described above. However, if there is a Change in Control, your DSUs will become
100% vested on the date of the Change in Control and will be settled as
described in the Plan. See the Plan for further details.



5.    DIVIDEND EQUIVALENTS. With respect to each dividend equivalent:
(a)
If a cash dividend is declared and paid on the Shares underlying the DSUs, you
will receive an additional number of DSUs equal to the quotient of:

(i)
The product of (I) the number of DSUs granted under this Award Agreement
(including additional DSUs previously received in accordance with this


2



--------------------------------------------------------------------------------



Section 5) that have not been settled as of the dividend payment date,
multiplied by (II) the amount of the cash dividend paid per Share; divided by
(ii)
The Fair Market Value (which shall be equal to the closing price) of a Share on
the date such cash dividend is paid.

(b)
If a Share dividend is declared and paid on the Shares underlying the DSUs, you
will receive an additional number of DSUs equal to the product of:

(i)
The number of DSUs granted under this Award Agreement (including additional DSUs
previously received in accordance with this Section 5) that have not been
settled as of the dividend payment date, multiplied by

(ii)
The dividend paid per Share.

(c)
Any additional DSUs credited pursuant to this Section 5 shall be subject to the
same terms and conditions as the DSUs granted pursuant to Section 1 above.

(d)
Any fractional number of DSUs resulting from the calculations under this Section
5 shall be rounded to the nearest whole Share.

6.    FORFEITURE. Except as otherwise provided in Section 3, if you Terminate
prior to the Vesting Date your DSUs will be forfeited immediately.


7.    AMENDMENT AND TERMINATION. Subject to the terms of the Plan, the Company
may amend or terminate this Award Agreement or the Plan at any time.
8.    BENEFICIARY DESIGNATION. You may name a beneficiary or beneficiaries to
receive any DSUs and related dividend equivalents that vest before you die but
are settled after you die. This may be done only on a Beneficiary Designation
Form and by following the rules described in that Form. The Beneficiary
Designation Form does not need to be completed now and is not required as a
condition of receiving your Award. However, if you die without completing a
Beneficiary Designation Form or if you do not complete that Form correctly, your
beneficiary will be your surviving spouse or, if you do not have a surviving
spouse, your estate.
9.    TRANSFERRING YOUR DSUs AND RELATED DIVIDEND EQUIVALENTS. Except as
described in Section 8, your DSUs and related dividend equivalents may not be
transferred to another person. Also, the Committee may allow you to place your
DSUs and related dividend equivalents into a trust established for your benefit
or the benefit of your family. Contact the Third Party Administrator for further
details.


10.    GOVERNING LAW. This Award Agreement shall be governed by the laws of the
State of Ohio, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction.



3



--------------------------------------------------------------------------------



11.    OTHER AGREEMENTS AND POLICIES. Your DSUs and the related dividend
equivalents will be subject to the terms of any other written agreements between
you and the Company or any Affiliate or Subsidiary to the extent that those
other agreements do not directly conflict with the terms of the Plan or this
Award Agreement. Your DSUs and related dividend equivalents granted under the
Plan shall be subject to any applicable Company clawback or recoupment policies,
share trading policies and other policies that may be implemented by the Company
from time to time.
12.    ADJUSTMENTS TO YOUR DSUs. Subject to the terms of the Plan, your DSUs and
the related dividend equivalents will be adjusted, if appropriate, to reflect
any change to the Company’s capital structure (e.g., the number of Shares
underlying your DSUs will be adjusted to reflect a stock split).
13.    YOUR ACKNOWLEDGMENT OF AND AGREEMENT TO AWARD CONDITIONS.
By signing below, you acknowledge and agree that:
(a)    A copy of the Plan has been made available to you;
(b)    You understand and accept the terms and conditions of your Award;
(c)
You will consent (on your own behalf and on behalf of your beneficiaries and
transferees and without any further consideration) to any necessary change to
your Award or this Award Agreement to comply with any law and to avoid paying
penalties under Section 409A of the Code, even if those changes affect the terms
of your Award and reduce its value or potential value; and

(d)
You must return a signed copy of this Award Agreement to the address given above
before [Date 30 Days After Grant Date].

[Director’s Name]


By: ______________________________


Date signed: ________________________
THE SCOTTS MIRACLE-GRO COMPANY


By: ___________________________________


[Name of Company Representative]
[Title of Company Representative]
Date signed: ____________________________




4

